          Case 1:12-cr-00537-JPO Document 37 Filed 04/07/20 Page 1 of 1




                                EPSTEIN SACKS PLLC
                                 ATTORNEYS AT LAW
                                100 LAFAYETTE STREET
                                        SUITE 502
                                 NEW YORK, N.Y. 10013
                                      (212) 684-1230
                                       Granted to the extent that the matters will be consolidated for
                                     purposes of the contemplated motion for bail. A consolidated bail
                                                            April 7, 2020
                                     hearing in both 12 Crim. 537 and 20 Mag. 1001 will be held by this
                                     court. The parties are directed to consult with each other and
Hon. J. Paul Oetken                  submit a proposed briefing schedule.
United States District Judge           So ordered: 4/8/20
Southern District of New York
United States Courthouse
40 Foley Square
New York, NY 10007

Filed on ECF

                                Re: United States v. Joseph Falu
                                         20 Mj. 1001
                                       12 Cr. 537 (JPO)

Dear Judge Oetken:

        We represent the defendant Joseph Falu pursuant to the Criminal Justice Act in the case
currently docketed as 20 Mj. 1001. With Mr. Falu’s permission, and after discussions with counsel
of record, Nicole Friedlander, we have filed a Notice of Appearance in 12 Cr. 537 (JPO), Mr.
Falu’s VOSR case currently before Your Honor.

        Based in large part on the current COVID-19 crisis, we intend to make a bail motion on
Mr. Falu’s behalf in both cases simultaneously. In order to allow us to do that, we respectfully
request that Your Honor do one of the following: (1) consolidate both cases now before this Court;
(2) consolidate both cases before the Court only for purposes of deciding our intended bail motion;
or (3) refer both cases together to the Magistrate to decide our bail motion.

       Please do not hesitate to contact us if you have any questions.

                                                            Respectfully submitted,

                                                            /s/ Sarah M. Sacks
